            Case 2:19-cv-00321-RSL Document 54 Filed 08/29/19 Page 1 of 2



                                                      DISTRICT JUDGE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
     LEOBARDO MORENO GALVEZ, et al.,               Case No. 2:19-cv-321-RSL
10
                                Plaintiffs,        NOTICE OF WITHDRAWAL OF
11                                                 MOTION TO STAY
                  v.
12

13   KENNETH T. CUCCINELLI, et al.,

14                             Defendants.

15
        Pursuant to Local Rule 7(l), Defendants hereby withdraw their pending motion to stay as
16
     moot based on the Court’s August 23, 2019 Order denying Defendants’ Motion for
17
     Reconsideration.
18

19          DATED this 29th day of August, 2019.
                                                     Respectfully submitted,
20
                                                     BRIAN T. MORAN
21                                                   United States Attorney
22
                                                     s/ Matt Waldrop
23                                                   MATT WALDROP, Georgia Bar #349571
                                                     Assistant United States Attorney
24                                                   United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
25
                                                     Seattle, Washington 98101-1271
26                                                   Phone: 206-553-7970
                                                     Fax: 206-553-4067
27                                                   Email: james.waldrop@usdoj.gov

28   NOTICE OF WITHDRAWAL OF MOTION TO STAY                          UNITED STATES ATTORNEY
     2:19-cv-321-RSL                                                700 STEWART STREET, SUITE 5220
     PAGE – 1                                                         SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
             Case 2:19-cv-00321-RSL Document 54 Filed 08/29/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3   Attorney for the Western District of Washington and is a person of such age and discretion as to
 4   be competent to serve papers;
 5          It is further certified that on the below date I electronically filed the Notice with the Clerk
 6   of the Court using the CM/ECF system, which will send notification of such filing to the
 7   following CM/ECF participant(s):
 8          Aaron Korthuis                  Aaron@nwirp.org
 9          Leila Kang                      Leila@nwirp.org
10          Matt Adams                      Matt@nwirp.org
11          Meghan E Casey                  Meghan@nwirp.org
12          Olivia Fiona Gibbons            Olivia@nwirp.org
13          Tim Henry Warden-Hertz          Tim@nwirp.org
14

15          DATED this 29th day of August, 2019.
16
                                                            s/ Ivette Moshe
17                                                          IVETTE MOSHE, Legal Assistant
                                                            United States Attorney’s Office
18                                                          700 Stewart Street, Suite 5220
                                                            Seattle, Washington 98101-1271
19                                                          Phone: 206-553-7970
                                                            Fax: 206-553-4067
20
                                                            E-mail: ivette.moshe2@usdoj.gov
21

22

23

24

25

26

27

28   NOTICE OF WITHDRAWAL OF MOTION TO STAY                                   UNITED STATES ATTORNEY
     2:19-cv-321-RSL                                                         700 STEWART STREET, SUITE 5220
     PAGE – 2                                                                  SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
